—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Beerman, J.), rendered April 14, 1992, convicting him of criminal possession of a controlled substance in the third degree and criminal possession of a controlled substance in the fourth degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the hearing court properly denied suppression of physical evidence based upon the testimony of the arresting officer. The defendant contends that the arresting officer’s testimony was not credible. We note, however, that a hearing court’s determinations as to credibility are afforded great weight on appeal and should not be disturbed unless clearly unsupported by the evidence (see, People v Prochilo, 41 NY2d 759; People v Almodovar, 168 AD2d 454). The record supports the hearing court’s credibility determination, and the defendant’s arguments to the contrary are without merit (cf., People v Lewis, 195 AD2d 523).
We have considered the defendant’s remaining contentions and find that they do not require reversal. Rosenblatt, J. P., Ritter, Copertino and Joy, JJ., concur.